Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 6, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“A Neuromorphic Neural Spike Clustering Processor for Deep-Brain Sensing and Stimulation Systems” 2015) in view of Garcia et al (“Unsupervised classification of neural spikes with a hybrid multilayer artificial neural network” 1998)
Zhang disclose a method for unsupervised sorting, in real time, of action potentials of a plurality of biological neurons by a network of artificial neurons comprising an input layer, and an output layer (See e.g. abstract on unsupervised online spike-clustering and section 2.1, Fig. 1 on neuromorphic spike sorting architecture), 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

each artificial neuron of the input layer being connected to a plurality of artificial neurons by a plurality of first excitatory synapses (See e.g. section 2.1 on excitatory axon), at least one first or second excitatory synapse connecting a first artificial neuron to a second artificial neuron and having a weight that is modified as a function of the instants at which take place presynaptic spikes emitted by the first artificial neuron and postsynaptic spikes emitted by the second artificial neuron, the method comprising (See e.g. section 2 on synaptic weights and section 2.2 on synaptic weight updates and presynaptic J-th input/spike and postsynaptic i-th output/spike): 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

receiving by the input layer an electrical signal measuring an electrical activity of a plurality of biological neurons (See e.g. Fig. 1 on input layer and input signal; section 1 on biological signal), 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

the electrical signal having a variable amplitude as a function of action potentials emitted by the plurality of biological neurons over time (See e.g. Fig. 1 on input with variable amplitude); 
sorting by the output layer each occurrence of each type of action potential present in the electrical signal (See e.g. Fig. 1 and section 2.1 on output layer).
Zhang disclose 2 layer ANN, but fails to disclose 3 layers ANN as claimed.  In particular, Zhang fails to disclose an intermediate layer, each artificial neuron of the intermediate layer 
However, Garcia disclose a method for unsupervised sorting (See e.g. section 4 on ANN-based spike sorting system; abstract on unsupervised ANN); thereby in same field endeavor of Zhang.  Garcia explicitly disclose an intermediate layer, each artificial neuron of the intermediate layer being connected to a plurality of artificial neurons of the output layer by a plurality of second excitatory synapses (Fig. 2 on input, intermediate (such as Sanger, Kohenen, Tolerance), and output (Labeling) layer), converting by the input layer the amplitude of the electrical signal into a train of first spikes (See e.g. Fig. 1 on digitized signal from input and detected spikes); transmitting by the input layer the train of first spikes to the intermediate layer (See e.g. Fig. 2 on transmitting inputs to various intermediate layers); converting by the intermediate layer the train of first spikes into a train of second spikes; transmitting by the intermediate layer the train of second spikes to the output layer; as a function of the train of second spikes (See e.g. Fig. 2 on transmitting from intermediate layers to output layer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 2 layer ANN of Zhang to incorporate multilayer layer ANN of Garcia.  Given the advantage of parallel and distributed processing, highly non-liner discriminatory power, high effectiveness, etc. (See Garcia section 1), one having ordinary skill in the art would have been motivated to make this obvious modification.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


2. Zhang disclose the method according to claim 1, wherein, as a function of the train of second spikes, the output layer sorts each occurrence of each type of action potential present in 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


6. Zhang disclose excitatory synapses, each neuron is connected to next layer, integrate and fire model with a constant leak and firing threshold (See e.g. section 2 and Fig. 1). Garcia disclose intermediate layers (See e.g. Fig. 2). The modified teaching disclose the method according to claim 1, wherein: each artificial neuron of the input layer is connected to a plurality of artificial neurons of the intermediate layer by the plurality of first excitatory synapses in such a way that a spike emitted by said artificial neuron of the input layer is transmitted to the plurality of artificial neurons of the intermediate layer by the plurality of first excitatory synapses; each artificial neuron of the intermediate layer is connected to a plurality of artificial neurons of the output layer by the plurality of second excitatory synapses in such a way that a spike emitted by said artificial neuron of the intermediate layer is transmitted to the plurality of artificial neurons of 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


9. Zhang disclose inhibitory synapses, each neuron is connected to next layer, inhibition period (See e.g. section 3.2 on hold time). Garcia disclose intermediate layers (See e.g. Fig. 2). The modified teaching disclose the method according to claim 1, wherein: each artificial neuron 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


12. Garcia disclose the method according to claim 1, wherein the network of artificial neurons comprises the input layer, the intermediate layer, a second intermediate layer and the output layer (See e.g. Fig. 2), and according to which: the input layer transmits the train of first spikes to the intermediate layer and to the second intermediate layer  (See e.g. Fig. 2); the second intermediate layer converts the train of first spikes into a second train of second spikes  (See e.g. Fig. 2 on Sanger, Kohonen, Tolerance Layers); the second intermediate layer transmits the second train of second spikes to the output layer  (See e.g. Fig. 2 on Sanger, Kohonen, Tolerance Layers); as a function of the train of second spikes and the second train of 

Claim 15 is drawn to claims above and is rejected for the same reason.

Response to Arguments
Applicant's arguments filed 8-20-2021 have been fully considered but they are not persuasive. 
In re pg. 11, applicant argues

    PNG
    media_image10.png
    309
    655
    media_image10.png
    Greyscale

In response, the Examiner respectfully disagrees.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

2) whether a preprocessing and a storage of data outside of the neuromorphical processor is irrelevant to claim at issue.  Zhang can disclose many other features but nonetheless disclose the input neurons as claimed.




    PNG
    media_image12.png
    177
    671
    media_image12.png
    Greyscale

In response, the Examiner respectfully disagrees.
Zhang clearly disclose input neurons in section 2 and Fig.1 that receive variable amplitude (i.e. spike waveform as input) and output spikes to the output neuron

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    223
    664
    media_image14.png
    Greyscale

In response, the Examiner respectfully disagrees.
1) Garcia is relied upon for intermediate layer, not input layer, excitatory synapse as argued.
2) the pre-processing module of Garcia is irrelevant for the teaching (i.e. intermediate layer) relied upon.

In re pgs. 12-13, applicant argues

    PNG
    media_image15.png
    117
    667
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    656
    media_image16.png
    Greyscale

In response, the Examiner respectfully disagrees.
Garcia is relied upon for intermediate layer.  The modified teaching of Zhang in view of Garcia archive predictable result of claimed limitation. 


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.